1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   MARK GABRIELE, et al., AS              No. 2:19-cv-292 WBS KJN
     INDIVIDUALS AND ON BEHALF OF ALL
13   OTHERS SIMILARLY SITUATED,

14               Plaintiffs,                ORDER
15       v.

16   SERVICE EMPLOYEES INTERNATIONAL
     UNION, LOCAL 1000, et al.,
17
                 Defendants.
18

19
                                ----oo0oo----
20
21            With the agreement of the parties at the status
22   conference held on August 5, 2019, this matter is STAYED pending
23   resolution of the forthcoming motion to decertify the class in
24   Hamidi v. Service Employees International Union, Local 1000,
25   2:14-cv-319 WBS KJN.   Once the court resolves that motion in
26   Hamidi, the court will set a further status conference in this
27   case.
28
                                        1
1              IT IS SO ORDERED.

2    Dated:   August 5, 2019

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
